r.



                                                              365




            OFFICE    OF THE ATTORNEY    GENERAL   OF TEXAS
                                AUSTIN
 SR,,VERSELLERS
*TT*RNCY    GENERAL
1:.
f,
:p&mblo     Qetmgo 11. Swppald,            ?ago   2


 I
      be ~4,7soxwroar, lfhlahrrrtba8amttb
      Cou?kt Atterm@ at XavarroOounty oculd dm
      far tL     p8bs lh5.
            ‘X   etull      thank you to rdvler         Uiir   dopa+
      Ranttho     oerreot       or-       tho C~,Attawy             at
      Ervanro    Qowlti~     ir wlthorlwd      to me;*,          t thla
      tlm,a nd thb o o r r o l
                             oa to uIlt
                                    u p o rnh ioth
                                                 0k k
      titboblfgatldnao fth bfitat.."




~~edu~~&~UlotlD(IanA            t 24, 1935 vlth nt*reno~ to
           amow% allow3 8wY &tlaom rrd raid ABt~lo pro-
rldw that the mlnfaum rhould not be 1.8~ thm the fatal lUR




oarntlwtwlngr     populationof 20,WOlnbabitmtr ormm,and
1088 than 190,000l&abltnntr aoaordinuto the lart?edor81 Cbn-
8~8 8h0~ld bb fixed rw thb par 1945, 88 providedb7 lbv uirt-
lng on Augi8$ 24, 1935, lW@Wd1e88 of the pvpulrtiarof ruoh
oeuntiora. rhwn w the 1940 FedemlCer.sm. In rapport of thb
for#(O$ng8trtament,VI dlrwt     CUP 8ttentiocto th4 oale8 or
llroogdooherOounty v. Jew,     I40 8. w. (2d) 901 end Plaoogdooher